The majority has determined that the trial court properly denied the appellant's request to have his claims against BancOhio tried to a jury.
To reach such a conclusion, it was necessary to find that appellant's answer setting forth his defenses was the last
pleading directed to the issues raised therein. From such premise, the majority reasons that by failing to request a jury not later than fourteen days after service of the answer, the appellant waived his right to a jury.
The record before this court discloses that appellant did file a cross-claim against BancOhio, that the cross-claim was triable of right to a jury and contained a proper request for a jury trial. The issues raised in the cross-claim were heard by the court and the cross-claim was dismissed only after the bench trial on BancOhio's Civ. R. 41 motion.
If the appellant's cross-claim was triable, I must conclude it was properly triable to a jury.
To shore up its position, the majority further opines that the cross-claim should have been filed with the appellant's answer, it being a compulsory counterclaim as set forth in Civ. R. 13(A). It is apparent from the record that leave to file the claim against BancOhio was granted, presumably pursuant to Civ. R. 13(F) as an omitted counterclaim. Thus, of necessity, the counterclaim filed was the last "pleading" directed to the issues raised as that term is defined in Civ. R. 7, and the jury demand should have been honored.
This result is mandated by the basic concept of fairness. The majority's opinion not only precludes appellant from having a jury trial, but would also preclude BancOhio, which was suddenly faced with a $50,000 claim for damages, from requesting a jury trial if it so desired.
Although, as a part of its strategy below, BancOhio did not request a jury herein, the next litigant faced with potential liability by virtue of the addition of an omitted counterclaim should have the option of defending such claim before a jury if he should so choose. The majority's decision would deny such option.
Without elaboration, I must additionally dissent from the majority's ruling on the appellant's second assignment of error. Since appellee Ferguson did not appeal or argue the dismissal of his claim for extras, the only matter for this court's consideration is the question raised by appellant as to the recovery of his damages due to Ferguson's failure to complete the contract.
It is patent in the record that there were substantial expenses incurred by appellant to finish the restaurant according to the plans and specifications, which Ferguson unilaterally decided were not his responsibilities. The record fails to establish that there was any express or implied assumption of these costs by appellant.
It appears that the trial court, after six days of hearings, decided to "wash" the claim of appellant for costs of completing the structure against the claim of Ferguson for "extras."
While the equities may have allowed such determination in lieu of granting nearly equivalent judgments, only the *Page 148 appellant's claim was appealed and is before this court. I would reverse and remand on the issue of appellant's damages in the belief that the trial court's decision is against weight of the evidence.